DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted September 14, 2021 do not have the requisite line quality, such that they are difficult to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and system for playing a game.  Under MPEP 2106.04(a)(2)(II)(C), methods of managing personal behavior, including following rules or instructions as in a game, are abstract ideas. This judicial exception is not integrated into a practical application because the use of a generic computer system or generic set of cards is not sufficient to add a meaningful limitation to the abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:


Id. at pp 1984-1985. Turning to the claimed invention, as discussed above a method of following the rules for playing a game is an abstract idea.  See In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018), as cited in MPEP 2106.04(a)(2)(II)(C). Claim 17 is directed to a system comprising a generic computing device configured to perform the steps of the method, which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the system recited in claim 17 includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology. Rather, generic computer components are used in their usual and customary way to perform the method. The claimed method does not require the use of a particular machine, as a generic computer system is not a “particular machine” under Alice, nor does it result in the transformation of a physical article. Dependent claims 2-In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016), as cited in MPEP 2106.05(d)(II).  Because the claimed invention does not involve significantly more than the abstract concept of following rules or instructions, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang.  Williams discloses in Figures 3 and 4 an apparatus for learning math comprising a plurality of tokens, where each token has an operator-number indicia displaying a conjugate of a mathematical operation and a number.  The limitation in  by arranging the tokens in a desired manner is abstract, as this limitation is directed to an intended use of the apparatus rather than clearly reciting further additional structural limitations.  Under MPEP 2114, such language will not overcome the prior art.  Huang discloses the structural limitations of claim 14.  With respect to claim 15, Huang further discloses in Figures 1, 2, 5 and 6 a plurality of tokens, where each token has indicia thereon of a number or a mathematical operation.  The claim limitation pertaining to the template being constructed using the building tokens is an intended use of the apparatus; also, Figures 5 and 6 of Huang show that the tokens are used to form templates of mathematical equations.  
Applicant is further advised that the content of printed matter or other nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the printed matter and the underlying substrate, and where the substrate merely serves as support for the printed matter conveying information to a user.  See Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), as cited in MPEP 2111.05(I)(B), which held that an invention directed to a set of dice by means of which a game may be played, where the claims differed from the prior art solely by the printed matter in the dice, was properly rejected because the printed matter on the dice had no new or nonobvious functional relationship with the physical structure of the dice.  Thus, applicant is advised that if the claims were to be amended to more clearly recite particular indicia on the cards which may not be taught by the prior art, that such amendment would not be sufficient to overcome the rejection.

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.
With respect to the arguments concerning the rejections under 35 USC 101, the claim language added by amendment is not sufficient to overcome the rejection.  The claimed invention amounts to a method of following rules or instructions as in playing a game.  Such claims are directed to methods for managing personal behavior, which under MPEP 2106 is a certain method of organizing human activity and thus an abstract idea.  See e.g. In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018), as cited in MPEP 2106.04(a)(2)(II)(C).  The construction of a template using the tokens does not constitute transformation of an article to a different state or thing under MPEP 2106.05(c) (“Changing to a different state or thing usually means more than simply using an article or changing the location of an article.”).  The tokens themselves are not transformed, they are simply moved to different locations during performance of the method.  Because none of the other factors for determining whether the invention amounts to significantly more than the abstract idea are met – there is no improvement in the functioning of a computer or technology, nor is the method performed by or with a particular machine – the claims remain rejected under 35 USC 101 as being directed to unpatentable subject matter.
With respect to the arguments concerning the rejections under 35 USC 102, as discussed above the argued differences between the claimed invention and the prior art reside in the content of printed matter, and in certain methods of using the tokens.  Neither is sufficient to overcome the rejection, as Huang discloses the structure of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
October 21, 2021